UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6401


MARVIN J. MOODY,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-01581-GBL-TCB)


Submitted:   September 21, 2016           Decided:      October 6, 2016


Before WILKINSON and     THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dale Reese Jensen, DALE JENSEN, PLC, Staunton, Virginia, for
Appellant.   Elizabeth Catherine Kiernan, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marvin J. Moody seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                      See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,     a     prisoner      satisfies        this    standard    by

demonstrating         that     reasonable           jurists     would     find    that     the

district       court’s      assessment      of      the    constitutional         claims    is

debatable      or     wrong.       Slack    v.       McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We    have   independently            reviewed      the    record    and

conclude       that    Moody       has    not       made      the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this      court    and   argument         would     not   aid    the    decisional

process.

                                                                                   DISMISSED
                                                2